IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 36 EM 2015
EX REL: THEODORE WRIGHT A/K/A :
CURTIS PRICE,                 :
                              :
               Petitioner     :
                              :
                              :
           v.                 :
                              :
                              :
TAMMY FERGUSON AS FACILITY    :
MANAGER SCI BENNER; AND THE   :
DISTRICT ATTORNEY OF          :
PHILADELPHIA CO., PA. AND     :
KATHLEEN KANE, ESQ., ATTORNEY :
GENERAL OF PENNSYLVANIA       :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of May, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.